EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Einsiedel and Timothy Worrall on June 23, 2022.

The application has been amended as follows: 
In claim 1, line 5, “lumen” was deleted, and in its place, --lumina--  was inserted.

In line 14, “and” was deleted, and in its place, a comma --,--  was inserted.

In line 15, between “bulb,” and “the”, --and a body portion extending between the distal bulb and the proximal bulb, --  was inserted

In line 16, “thereby anchoring the dilation” was deleted, and in its place, --wherein , when the distal bulb and the proximal bulb are fully inflated, the distal bulb diameter and the proximal bulb diameter are each greater than a diameter of the body portion of the occlusion anchor expandable body, and a fully-inflated distal bulb and a fully-inflated proximal bulb are configured to anchor the occlusion anchor--  was inserted.

In line 18, between “expand” and “to”, --within the body portion of the occlusion anchor expandable body--  was inserted.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: With respect to base claim 1, none of the prior art of record, alone or in combination, discloses  a dilation device, comprising, inter alia: a gastrointestinal endoscope comprising a working channel;  a catheter body configured to fit in the working channel of the endoscope, the catheter body comprising a proximal portion and a distal portion, the catheter body having at least two lumina; two expandable bodies consisting of: a dilation expandable body in fluid communication with a first opening on the distal portion of the catheter body; and an occlusion anchor expandable body in fluid communication with a second opening on the distal portion of the catheter body such that the dilation expandable body and occlusion anchor expandable body are separately expandable, wherein the dilation expandable body and occlusion anchor expandable body are configured to be in a nonexpanded state within the working channel of the endoscope, wherein the occlusion anchor expandable body comprises a distal bulb, a proximal bulb, and a body portion extending between the distal bulb and the proximal bulb, the distal bulb configured to expand distal to a stricture site and the proximal bulb configured to expand proximal to the stricture site, wherein, when the distal bulb and the proximal bulb are fully inflated, the distal bulb diameter and the proximal bulb diameter are each greater than a diameter of the body portion of the occlusion anchor expandable body, and a fully-inflated distal bulb and a fully-inflated proximal bulb are configured to anchor the occlusion anchor expandable body in the stricture site, and wherein the dilation expandable body is operable to expand within the body portion of the occlusion anchor expandable body to dilate the stricture site between the distal bulb and the proximal bulb of the occlusion anchor expandable body.
For comparison to the present invention, prior-art reference Binmoeller et al. (U.S. Pat. App. Pub. No.  2009/0281379), for example, discloses a dilation device, including, inter alia: an endoscope comprising a working channel;  a catheter body configured to fit in the working channel of the endoscope, the catheter body; two expandable bodies consisting of: a dilation expandable body in fluid communication with a first opening on the distal portion of the catheter body; and an occlusion anchor expandable body in fluid communication with a second opening on the distal portion of the catheter body such that the dilation expandable body and occlusion anchor expandable body are separately expandable, wherein the dilation expandable body and occlusion anchor expandable body are configured to be in a nonexpanded state within the working channel of the endoscope, wherein the occlusion anchor expandable body comprises a distal bulb and a proximal bulb.  However, Binmoeller et al. do not disclose that the dilation device includes a body portion extending between the distal bulb and the proximal bulb, wherein, when the distal bulb and the proximal bulb are fully inflated, the distal bulb diameter and the proximal bulb diameter are each greater than a diameter of the body portion of the occlusion anchor expandable body. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tower (U.S. Pat. No. 5,352,199) teaches a dilation device.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771